390 Pa. 586 (1957)
Daystrom, Incorporated, Appellant,
v.
Batt.
Supreme Court of Pennsylvania.
Argued October 3, 1957.
November 18, 1957.
*587 Before JONES, C.J., BELL, CHIDSEY, MUSMANNO, ARNOLD and JONES, JJ.
William H. Wood, with him Leon D. Metzger and Hull, Leiby and Metzger, for appellant.
Morley W. Baker, Assistant Attorney General, with him Thomas D. McBride, Attorney General, for appellees.
OPINION PER CURIAM, November 18, 1957:
The judgment of the court below sustaining defendants' preliminary objections is affirmed on the opinion of Judge RICHARDS: 10 Pa. D. & C. 2d 39.
DISSENTING OPINION BY MR. JUSTICE MUSMANNO:
The plaintiff in this case, Daystrom, Incorporated, made an overpayment to the Commonwealth of Pennsylvania *588 in the amount of approximately $166,500. I see no reason why it should not be paid back.
There is no business place in the world which honors itself by living up to the Golden Rule, by respecting the fundamental rules of good business practices, and by observing fair business methods, that would not gladly make refund of what it collected through error and to which it is clearly not entitled.
Why should the Golden Rule shine any less brightly in the business house of the Commonwealth of Pennsylvania?